DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23, 25-30, 32-42 are rejected under 35 U.S.C. 103 as being unpatentable over Durden (US 3,825,004) in view of Beale (US 4,347,842).
Regarding claim 23, 30 and 38, Durden discloses a disposable electrosurgical cautery which functions in a dual capacity as a hollow sucker tube as well as a cauterizer, and is intended to be prepackaged in sterilized containers to be used once and disposed of (abstract); a handle assembly (fig.18), comprising: a housing (fig.18; handle 52) having conductor (fig.18; electrical conductor wiring 62) within the housing and a first shaft receiving region (see annotated drawing below) that includes a longitudinal groove (see annotated figure below); wherein the housing comprises two complementary halves including a first half and a second half (see annotated figure below), wherein the first half includes the first shaft receiving region and the second half includes a second shaft receiving region (see annotated drawing below); wherein the longitudinal groove is configured to receive a proximal portion of an elongated shaft of a catheter (see annotated figure below). However, Durden does not disclose wherein the conductor to be a plurality and a conductor of the plurality of conductors has a 
Beale teaches the disposable suction tube has metallic electrical contacts built in that provide resilient connections with spaced annular metal contacts in an instrument (abstract); a conductor of the plurality of conductors has a horseshoe-shaped portion (fig.5) that is configured to engage a shaft conductor of a plurality of shaft conductors on the elongated shaft and hold the elongated shaft in a snap-fit arrangement (fig.5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of as taught by Durden with a plurality of conductors that has horseshoe-shaped portion for the purpose having the resilient contacts when engaged thereagainst and provide a passageway for the suction in single handle assembly.

    PNG
    media_image1.png
    456
    729
    media_image1.png
    Greyscale

Regarding claim 25, Durden in view of Beale teaches the handle assembly of claim 23, wherein the handle assembly is operably coupled to the proximal portion of the elongated shaft via the snap-fit arrangement (fig.5 of Beale).
Regarding claim 26, Durden in view of Beale teaches the handle assembly of claim 23, wherein each conductor of the plurality of conductors has a horseshoe-shaped portion that is configured to engage at least one shaft conductor of the plurality of shaft conductors on the elongated shaft and hold the elongated shaft in the snap-fit arrangement when the elongated shaft is pressed into place within the longitudinal groove (fig.5 of Beale).
Regarding claim 27, Durden in view of Beale teaches the handle assembly of claim 23, wherein the horseshoe- shaped portion initially resists movement of the elongated shaft into the longitudinal groove until an applied force exceeds a threshold to force open and allow the shaft conductor to sit within the horseshoe-shaped portion to securely hold the elongated shaft (fig.1-5 and col.1, line 42-55, see also col.2, line 34-54 of Beale).
Regarding claim 28, Durden in view of Beale teaches the handle assembly of claim 26, wherein the plurality of conductors are a plurality of conductive pins (the distal end of ends 17 and 18 of Beale), wherein the housing has a routing portion that includes a plurality of routing lines (fig.5; electrical conductors 19 and 20 Beale) that correspond to the plurality of conductive pins, wherein the plurality of conductive pins are electrically coupled to the routing portion (col.2, line 25-33 of Beale). 
Regarding claim 29, Durden in view of Beale teaches the handle assembly of claim 28, wherein the housing has a connector attachment (fig.5; an elongated flexible tube 10 of Beale) positioned at a proximal portion (fig.5) and is coupled to the plurality 
Regarding claim 32, Durden in view of Beale the handle assembly of claim 31, wherein the second shaft receiving region includes a second longitudinal groove (the left side of the opening of tubular body member 11 of Beale) and a second plurality of conductive pins (the distal end of ends 17 and 18 on the left side of Beale).  
Regarding claim 33, Durden in view of Beale teaches the handle assembly of claim 30, wherein the handle assembly is operably coupled to the proximal portion of the elongated shaft via the snap-fit arrangement (fig.1 of Beale).
Regarding claim 34, Durden in view of Beale teaches the handle assembly of claim 30 wherein each conductive pin of the plurality of conductive pins (distal end of end 17 and 18) has a horseshoe-shaped portion (fig.2, fig.4 and fig.5) that is configured to engage at least one of the plurality of shaft conductors on the elongated shaft when the elongated shaft is pressed into place within the longitudinal groove (fig.1, see also col.1, line 42-54).  
Regarding claim 35, Durden in view of Beale teaches the handle assembly of claim 30, wherein the horseshoe- shaped portion initially resists movement of the elongated shaft into the longitudinal groove until an applied force exceeds a threshold to force open and allow the shaft conductor of the plurality of shaft conductors to sit within the horseshoe-shaped portion to securely hold the elongated shaft.
Regarding claim 36, Durden in view of Beale teaches the handle assembly of claim 30, wherein the housing has a routing portion that includes a plurality of routing 
Regarding claim 37, Durden in view of Beale teaches the handle assembly of claim 36, wherein the housing has a connector attachment positioned (fig.5; an elongated flexible tube 10 of Beale) at a proximal portion (fig.5 of Beale) and is coupled to the plurality of routing lines, wherein the connector attachment is configured to be operably coupled with a connector (the portion that connects to electrical conductors 19 and 20 to the generator of Beale) electrically connect the handle assembly to an energy generator (fig.5, see also col.2, line 63-68 of Beale).  
Regarding claim 39, Durden in view of Beale teaches the handle assembly of claim 38, wherein the handle assembly is operably coupled to the proximal portion of the elongated shaft via the snap-fit arrangement (fig.1-5 of Beale).
Regarding claim 40, Durden in view of Beale teaches the handle assembly of claim 38, wherein each conductive pin of the plurality of conductive pins has a horseshoe-shaped portion that is configured to engage at least one of the plurality of shaft conductors on the elongated shaft when the elongated shaft is pressed into place within the longitudinal groove (fig.1 of Beale, see also annotated figure above).  
Regarding claim 41, Durden in view of Beale teaches the handle assembly of claim 40, wherein the horseshoe-shaped portion initially resists movement of the elongated shaft into the longitudinal groove until an applied force exceeds a threshold to force open and allow the shaft conductor of the plurality of shaft conductors to sit within the horseshoe-shaped portion to securely hold the elongated shaft (fig.1; col.1, line 42-54, see also col.2, line 4-17 of Beale).  
Regarding claim 42, Durden in view of Beale teaches the handle assembly of claim 38, wherein the housing has a routing portion that includes a plurality of routing lines that correspond to the plurality of conductive pins (fig.5 of Beale), wherein the plurality of conductive pins are electrically coupled to the routing portion (fig.5 of Beale).

Response to Arguments
Applicant’s arguments with respect to claim 23, 25-30, 32-42 have been considered but are moot because the amendments necessitated a new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center 





/TIGIST S DEMIE/Examiner, Art Unit 3794